Citation Nr: 1737747	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to higher initial ratings for bilateral hearing loss, currently rated as noncompensable prior to January 9, 2017; and rated as 50 percent disabling effective January 9, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Prem, Counsel

INTRODUCTION

The Veteran served on active duty from December 1953 to December 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2016 for further development.  Subsequently, a May 2017 rating decision increased the Veteran's service-connected bilateral hearing loss to 50percent, effective January 9, 2017.

The Veteran presented testimony at a Board hearing in August 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 9, 2017, the Veteran's service-connected bilateral hearing loss disability was productive of level III hearing acuity in the right ear and level III hearing acuity in the left ear.

2.  Effective January 9, 2017, the Veteran's service-connected bilateral hearing loss disability is productive of level VIII hearing acuity in the right ear and level VIII hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Prior to January 9, 2017, the criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  Effective January 9, 2017, the criteria for entitlement to a rating in excess of 
50 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

No further notice is required regarding the downstream issues of a higher initial rating for bilateral hearing loss as it stems from the grant of service connection, and no prejudice has been alleged.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in August 2012 and January 2017.  The examiners reviewed the claims file in conjunction with the examinations.  

Increased Ratings - law and analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent a VA examination in August 2012.  The examiner reviewed the claims file in conjunction with the examination.  Puretone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
55
70
70
61.25
LEFT
45
50
65
75
58.75

The puretone average was 61.25 decibels in the right ear and 58.75 decibels in the left ear.  Speech recognition scores were 88 percent bilaterally.  Such examination findings translate to level III hearing in the right ear and level III hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent private examination in April 2015 (VBMS, 1/9/17, p. 37).  Puretone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
55
XX
55
--
LEFT
45
55
XX
50
--

It appears that no score was recorded at 3000 Hertz.

The Veteran underwent a private examination in August 2016 (VBMS, 1/9/17, p. 14).  Puretone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
40
50
55
41.25
LEFT
15
55
65
70
51.25

The Veteran underwent a VA examination in January 2017.  The examiner reviewed the claims file in conjunction with the examination.  Puretone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
55
65
75
80
68.75
LEFT
55
65
70
80
67.5

The puretone average was 68.75 decibels in the right ear and 67.5 decibels in the left ear.  Speech recognition scores were 58 percent in the right ear and 52 in the left ear.  The Board notes that these examination findings reflect an exceptional pattern of hearing loss, bilaterally, as defined by 38 C.F.R. § 4.86(a) because puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  Consequently, the Roman numeral designation will be determined by either Table VI or Table VIa.  Under Table VIA, the findings translate to level V hearing in the right ear and level V hearing in the left ear.  This equates to a 20 percent rating.  Under Table VI, the findings translate to level VIII hearing in the right ear and level VIII hearing in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 50 percent rating.  
  
Analysis

Prior to January 9, 2017

Prior to January 9, 2017, the Veteran has been assigned a 0 percent rating.  This rating was based on the result of the August 2012 VA examination.  The examination showed puretone averages and speech recognition scores which translated to level III hearing in the right ear and level III hearing in the left ear.  Exceptional patterns of hearing loss were not shown.  Based on these audiological test results, a compensable rating was not warranted.  

The Veteran underwent two private examinations.  However, the examination reports failed to include speech recognition scores.  Additionally, the Board notes that the audiometric evaluation forms do not contain a space/line noting speech recognition scores.  The Board infers as there was not space for such scores and they were not written/typed onto the form that such test was not performed.  Therefore, the Board finds that a remand to request such scores is not necessary.  See Savage v. Shinseki, 24 Vet. App. 259, 272-73 (2011).  Consequently, the findings cannot be applied to Table VII.  The Board notes that Table VIa (in which the level of disability is determined based solely on puretone thresholds) is for use only as specified in 38 C.F.R. §§ 4.85 and 4.86, which states that Table VIa is to be used when the examiner certifies that the use of speech discrimination scores is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  In any case, the Board notes that the use of Table VIa would also result in a noncompensable rating.    

The Board acknowledges the Veteran's testimony regarding the impact of his hearing loss on his daily activities, problems with understanding conversational speech, difficulty understanding on the telephone and hearing clearly at a distance or in the presence of background noise.  The Board also acknowledges VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (finding that when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria); 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating prior to January 9, 2017.  Thus, there is no reasonable doubt to be resolved.  

Effective January 9, 2017

Effective January 9, 2017, the Veteran has been assigned a 50 percent rating.  This rating was based on the result of the January 2017 VA examination.  The examinations showed puretone averages and speech recognition scores which translated to level VIII hearing in the right ear and level VIII hearing in the left ear.  Exceptional patterns of hearing loss were shown, bilaterally.  Based on these audiological test results, a rating in excess of 50 percent is not warranted.  

The Board finds that a preponderance of the evidence weighs against a finding that a compensable rating is warranted prior to January 9, 2017 and that a rating in excess of 50 percent is warranted effective January 9, 2017.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for higher initial ratings must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49, 53-54 (1990).


ORDER

Higher initial ratings for bilateral hearing loss are denied.  




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


